On Motion for Rehearing.
Fields contends we failed to address the trial court’s finding that the parties here were “in privy” and therefore the realtors are insulated from damages in the suit against them for negligence and fraud, by the Gwinnett judgment denying attorney fees from the buyers for failure to pay the note.
We did address this issue, holding that the two suits “do not have the same identity of issue, or cause of action, or parties or privies, so as to create a bar in this case of res judicata. . . .”
As Fields points out, “[p]rivity connotes those who are in law so connected with the party to the judgment as to have such an identity of interest that the party to the judgment represented the same legal right. . . .” (Emphasis supplied.) Smith v. Wood, 115 Ga. App. 265, 269 (154 SE2d 646). But there is clearly no identity of interest between the plaintiff’s realty agents and the home buyers; and, as we took pains to show certainly there is no identity of interest between the question of whether the home buyers were liable to plaintiff for *577bad faith in failing to pay their note, and whether the plaintiff’s realty agents are liable for fraud and negligence in inducing their principal (the plaintiff) to take a note that bore no security interest.
Decided April 24, 1990
Rehearing denied May 11, 1990
Jones, Brown & Brennan, Taylor W. Jones, Myles E. Eastwood, for appellant.
William A. Wehunt, Frederick G. Boynton, for appellee.

Motion for rehearing is denied.